           Case 1:20-cv-02333-CM Document 6 Filed 07/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANKLIN GARDNER,

                            Plaintiff,
                                                                    20-CV-2333 (CM)
                     -against-
                                                                  TRANSFER ORDER
 NEW YORK CITY, et al.,

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Elmira Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that he was injured in a motor vehicle accident while being

transported from Rikers Island to New York Supreme Court, Kings County. Named as

Defendants are the City of New York, the driver of the vehicle, and other New York City

Department of Correction officers. For the following reasons, this action is transferred to the

United States District Court for the Eastern District of New York.

                                          DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Plaintiff names the City of New York as a defendant. Thus, venue is proper

in this District under 28 U.S.C. § 1391(b)(1) because the City of New York is located within the

Southern District of New York.

       Even though venue is proper here, the Court may transfer claims “[f]or the convenience

of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). “District courts have
           Case 1:20-cv-02333-CM Document 6 Filed 07/23/20 Page 2 of 3




broad discretion in making determinations of convenience under Section 1404(a) and notions of

convenience and fairness are considered on a case-by-case basis.” D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases on their own

initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417, 426-427

(S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the burdens

of litigation that is unrelated to the forum that a party chooses are not imposed unreasonably on

jurors and judges who have enough to do in determining cases that are appropriately before

them. The power of district courts to transfer cases under Section 1404(a) sua sponte therefore is

well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL

1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d

70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C. § 1404(a) would seem to permit

a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).




                                                   2
            Case 1:20-cv-02333-CM Document 6 Filed 07/23/20 Page 3 of 3




         First, because the City of New York is located within the Eastern District of New York as

well as this District, venue is proper in that district under § 1391(b)(1). Second, as the underlying

events occurred in Brooklyn, which is in Kings County, venue is proper in the Eastern District

under § 1391(b)(2). Third, because the accident occurred in Brooklyn, any records associated

with the incident would be located in Brooklyn.

         Based on the totality of the circumstances, the Court concludes that it is in the interest of

justice to transfer this action to the United States District Court for the Eastern District of New

York. 28 U.S.C. § 1404(a).

                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. The Clerk of Court is further directed to mail a copy of this

order to Plaintiff and note service on the docket. Whether Plaintiff should be permitted to

proceed further without prepayment of fees is a determination to be made by the transferee court.

A summons shall not issue from this Court. This order closes this case.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     July 23, 2020
           New York, New York

                                                  COLLEEN McMAHON
                                                  Chief United States District Judge




                                                   3
